
	
		II
		112th CONGRESS
		1st Session
		S. 1106
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Kohl (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize Department of Defense support for programs
		  on pro bono legal assistance for members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Troops Act.
		2.Department of Defense
			 support for programs on pro bono legal assistance for members of the Armed
			 Forces
			(a)Support
			 authorizedThe Secretary of Defense may provide support to one or
			 more public or private programs designed to connect attorneys who provide pro
			 bono legal assistance with members of the Armed Forces who are in need of such
			 assistance.
			(b)Financial
			 support
				(1)In
			 generalThe support provided a program under subsection (a) may
			 include financial support of the program.
				(2)Limitation on
			 amountThe total amount of financial support provided under
			 subsection (a) in any fiscal year may not exceed $500,000.
				(3)FundingAmounts
			 for financial support under this section shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for operation and
			 maintenance.
				
